Exhibit 10.2
 
 
 
AMENDMENT AGREEMENT


This amendment agreement (the “Amendment”) is dated February 22, 2017 and is
made and entered into by and among:


THE UNDERSIGNED:



1. TRANSTREND B.V., a limited liability company, incorporated under the laws of
The Netherlands, with its principal place of business at Weena 723, Unit C5.070,
3013 AM Rotterdam, The Netherlands (the “Trading Advisor”);




2. MORGAN STANLEY SMITH BARNEY TT II, LLC, a Delaware limited liability company
(the “Trading Company”); and




3. CERES MANAGED FUTURES LLC, a Delaware limited liability company (the “Trading
Manager”).



The Trading Advisor, the Trading Company and the Trading Manager are hereinafter
individually also referred to as “Party” and collectively as “Parties”.




WHEREAS, the Parties have concluded that certain amended and restated advisory
agreement, dated effective as of November 1, 2015 (the “Agreement”), of which
this Amendment shall form an inseparable part;


WHEREAS, the Parties wish to amend Section 5(a)(i) of the Agreement to reduce
the monthly management fee with effect from January 1, 2017;


WHEREAS, pursuant to Section 14 of the Agreement, the Agreement may not be
amended except by the written consent of the Parties; and


WHEREAS, the Parties desire to enter into this Amendment in order to amend the
Agreement to reflect the aforementioned.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, the Parties agree as follows:




1.   Interpretation


Capitalized and other defined terms used in this Amendment and not otherwise
expressly defined herein shall have the same respective meanings as set forth in
the Agreement. In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall prevail.


 
 
1

--------------------------------------------------------------------------------


 
2.   Amendment


(a)   Section 5(a)(i) of the Agreement, stating:


“(i)   The Trading Company shall pay the Trading Advisor a monthly management
fee equal to 1/12th of 1% (a 1% annual rate) of the Assets as of the first day
of each month (the “Management Fee”).  The Management Fee is payable in arrears
within 30 Business Days of the end of the month for which it was calculated. 
For purposes of this Agreement, “Business Day” shall mean any day which the
securities markets are open in the United States; and”


is hereby deleted and replaced by a new Section 5(a)(i) of the Agreement,
reading as follows:


“(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12th of 0.85% (a 0.85% annual rate) of the Assets as of the first day
of each month (the “Management Fee”).  The Management Fee is payable in arrears
within 30 Business Days of the end of the month for which it was calculated. 
For purposes of this Agreement, “Business Day” shall mean any day which the
securities markets are open in the United States; and”.


(b)   The parties agree that the reduction in the monthly management fee
evidenced in the foregoing amendment shall be deemed to have taken effect as of
January 1, 2017.


3.   Representations


Each Party represents to the other Parties that this Amendment has been duly and
validly executed, delivered and entered into by it and that this Amendment
constitutes a valid and binding agreement of it enforceable against it in
accordance with its terms.


4.   Full Force and Effect


Except unless, and to the extent where, expressly stated otherwise in this
Amendment, the Agreement shall remain in full force and effect.


5.   Counterparts; Valid Agreement


This Amendment may be executed by the Parties in one or more counterparts, each
of which when so executed and delivered shall be deemed an original amendment
agreement, and all of which together shall constitute one and the same
instrument. This Amendment may be executed and delivered either in hard copy
originals or in scanned copies which in either case shall constitute a valid
amendment agreement among the Parties.


6.   Governing Law


This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment on the respective
dates set forth below.





MORGAN STANLEY SMITH BARNEY TT II, LLC
     
/s/ Patrick T. Egan                                              
Name:
Patrick T. Egan
Title:
President & Director
 
Ceres Managed Futures LLC
 
on behalf of Morgan Stanley Smith Barney TT II, LLC
Date:
February 22, 2017
Place:
New York, NY U.S.A.




 


CERES MANAGED FUTURES LLC
     
/s/ Patrick T. Egan                                              
Name:
Patrick T. Egan
Title:
President & Director
 
Ceres Managed Futures LLC
Date:
February 22, 2017
Place:
New York, NY U.S.A.









TRANSTREND B.V.
                 
/s/ J.P.A. van den Broek                                       
   
/s/ H.M. de Boer                                         
Name:
J.P.A. van den Broek
 
Name:
H.M. de Boer
Title:
Managing Director
 
Title:
Managing Director
Date:
February 22, 2017
 
Date:
February 22, 2017
Place:
Rotterdam, The Netherlands
 
Place:
Rotterdam, The Netherlands



 
 
 
 
 
 
 
 
 